ACCEPTED
                                                                                                      01-15-00478-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                               11/12/2015 12:22:43 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                  NO. 01-15-00478-CV

                                                                                      FILED IN
                                                                               1st COURT OF APPEALS
                      In the First District Court of Appeals                       HOUSTON, TEXAS
                                                                              11/12/2015 12:22:43 PM
                                Houston, Texas
                                                                               CHRISTOPHER A. PRINE
                              __________________                                       Clerk


              AMERICAN ZURICH INSURANCE COMPANY,

                                                                Appellant,

                                                   v.

                                 DANIEL SAMUDIO,

                                                                Appellee.
                                   __________________

                          ON   APPEAL FRO M TH E 127 TH D ISTRIC T C O U RT
                                     H ARRIS C O UN TY , T EXAS
                                   __________________


    APPELLEE’S UNOPPOSED SECOND MOTION FOR EXTENSION
             OF TIME TO FILE BRIEF OF APPELLEE

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellee Keith Morris, as the administrator of the Estate of Daniel Samudio

(“Samudio”), files this unopposed second motion for extension of time requesting an

additional twenty-eight (28) days to file his Brief of Appellee.

                                                   1.

      Samudio’s Brief of Appellee is currently due on November 25, 2015.
                                         2.

      Under Rule 38.6 of the Texas Rules of Appellate Procedure, Samudio requests

a 30-day extension until Wednesday, December 23, 2015, to file his brief.

                                         3.

      This extension is necessary because of counsel’s obligations to other clients.

Samudio’s appellate counsel, Byron Keeling, has the following conflicts that require

the requested extension:

      a.    Flatrolled Steel, Inc. v. Nolan Richardson et al., Cause No. 2014-26092,
            in the 11th Judicial District Court of Harris County, Texas. Mr. Keeling
            is trial counsel for Defendants, whose Plea to the Jurisdiction was filed
            on November 9, 2015, and is set for hearing on November 23, 2015.

      b.    Dylan Daniels v. Katy Martial Arts & Fitness, LLC et al., Cause No. 10-
            DCV-179834, in the 240th Judicial District Court of Fort Bend County,
            Texas. Mr. Keeling is appellate counsel for Defendant E-Lam
            Properties, LLC, and is preparing for the hearing on Defendant’s motion
            for trial, which is set for December 7, 2015.

Additionally, Mr. Keeling is corporate counsel for two companies that are in the

midst of significant negotiations and due diligence for a large confidential asset

purchase transaction which is expected to close on November 30, 2015.

                                         4.

      Samudio requests this extension due to unavoidable conflicts and so that justice

may be done, not for the purpose of delay. This request for extension is unopposed.




                                         -2-
                                         5.

      Samudio has previously requested one other extension of time for the filing of

his Brief of Appellee.

      For these reasons, Appellee Keith Morris, as the administrator of the Estate of

Daniel Samudio, respectfully requests that the Court grant an extension of time until

and including December 23, 2015, for the filing of his Brief of Appellee and award

him all such other and further relief to which he may be justly entitled.




                                         -3-
Respectfully submitted,

KEELING & DOWNES, P.C.

     /S/ Byron C. Keeling
By:__________________________________
  Byron C. Keeling
  State Bar No. 11157980
  bck@keelingdownes.com
  Anna E. Williams
  State Bar No. 24088638
  aew@keelingdownes.com
  1500 McGowen, Suite 220
  Houston, Texas 77004
  Telephone: (832) 214-9900
  Facsimile: (832) 214-9908

DOYLE LLP
  Michael P. Doyle
  State Bar No. 06095650
  mdoyle@doylelawfirm.com
  Patrick M. Dennis
  State Bar No. 24045777
  pdennis@doylelawfirm.com
  2402 Dunlavy Street, Suite 200
  Houston, Texas 77006
  Telephone: (713) 571-1146
  Facsimile: (713) 571-1148

COUNSEL FOR APPELLEE
DANIEL SAMUDIO




 -4-
                     CERTIFICATE OF CONFERENCE

       I certify that on November 11, 2015, I conferred by email with Robert D.
Stokes, counsel for Appellant. Mr. Stokes confirmed that Appellant is not opposed
to the relief requested in this motion.


                                                  /S/ Anna E. Williams
                                             ______________________________
                                             Anna E. Williams


                        CERTIFICATE OF SERVICE

     I hereby certify that on the 12th day of November, 2015, the foregoing
document was forwarded to the following via electronic service:

            Mr. Robert D. Stokes
            Mr. Gregory D. Solcher
            Mr. David Owen Cluck
            Flahive, Ogden & Latson
            P.O. Box 201329
            Austin, Texas 78720
            Telephone: (512) 435-2150
            Facsimile: (512) 241-3305

            Counsel for Appellant
            American Zurich Insurance Company

                                                  /S/ Byron C. Keeling
                                             ____________________________
                                             Byron C. Keeling




                                       -5-